Case 0:20-cv-62022-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 7



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION


   KATHLEEN BRADDY,                                     CASE NO.:

          Plaintiff,

   v.

   UNITED COLLECTION
   BUREAU, INC,
   a Foreign Profit Corporation,

           Defendant.
                                           /

                        COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, KATHLEEN BRADDY (“Plaintiff” or “BRADDY”), by and through

   undersigned counsel, files this Complaint against Defendant, UNITED COLLECTION

   BUREAU, INC (“Defendant” or “UCB”), and states as follows:

                                     NATURE OF THE SUIT

           1.     This action is brought under the Fair Labor Standards Act (“FLSA”) to recover

   from Defendant overtime compensation, lost wages including front and back pay, liquidated

   damages, reasonable attorneys’ fees and costs, and any other damages permitted by law.

                           PARTIES, JURISDICTION, AND VENUE

          2.      Plaintiff was an employee who performed administrative services on behalf of

   Defendant in Broward County, Florida.

          3.      UCB is a Foreign Profit Corporation located in Broward County, Florida, and

   which, at all times relevant, performed work in Broward County, Florida.




                                                  1
Case 0:20-cv-62022-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 7



           4.      Jurisdiction is proper in this Court, as the claims are brought pursuant to the Fair

   Labor Standards Act, as amended (29 U.S.C. § 201, et seq., hereinafter “FLSA”), to recover

   unpaid overtime wages, an additional equal amount as liquidated damages, to obtain declaratory

   relief, and reasonable attorneys’ fees and costs.

           5.      Venue is proper in this Court, as the actions giving rise to this lawsuit occurred

   in Broward County, Florida.

                                          FLSA COVERAGE

           6.      At all times material hereto, Defendant was, and continues to be an “employer”

   within the meaning of 29 U.S.C. § 203(d).

           7.      At all times material hereto, Plaintiff was an “employee” within the meaning of

   the FLSA.

           8.      At all times material hereto, Defendant was Plaintiff’s “employer” within the

   meaning of the FLSA.

           9.      Based upon information and belief, the annual and gross revenue of Defendant was in

   excess of $500,000.00 per annum during the all times relevant.

           10.     At all times material hereto, Defendant was, and continues to be, an “enterprise

   engaged in commerce” or in the production of goods for commerce as defined by the FLSA.

           11.     At all times material hereto, Defendant was primarily engaged in providing,

   among other things, debt collection services to local and out of state clients via its business

   located in Davie, Broward County, Florida.

           12.     At all times material hereto, Plaintiff was “engaged in commerce” within the

   meaning of § 6 and § 7 of the FLSA, but not for purposes of the Motor Carrier Act.

           13.     At all times material hereto, Plaintiff was engaged in the “production of goods

   for commerce” and subject to the individual coverage of the FLSA, but not for purposes of the
                                                     2
Case 0:20-cv-62022-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 7



   Motor Carrier Act.

            14.   At all times material hereto, Defendant had two (2) or more employees handling,

   selling, or otherwise working on goods or materials that had been moved in or produced for

   commerce, such as printers, computers, and office equipment and supplies, but which had come

   to rest within its location in Broward County, Florida.

                                   FACTUAL ALLEGATIONS

            15.   Plaintiff worked for Defendant under the title of Complaint Investigator from

   October 14, 2014, through April 2, 2020.

            16.   Plaintiff always worked in Broward County, Florida, and her activities were at

   all times controlled and closely supervised by Defendant’s managers and supervisors.

            17.   Plaintiff had no authority to hire or fire employees of UCB.

            18.   Plaintiff had no authority to discipline employees of UCB.

            19.   Plaintiff had no authority to determine the schedules to be worked by any

   employees of UCB, or to change the schedules.

            20.   Plaintiff had no authority to set rates of pay for other employees or agents of

   UCB.

            21.   Plaintiff had no input into performance reviews of other employees or agents of

   UCB.

            22.   All of Plaintiff’s major decisions had to be cleared in advance by one of UCB’s

   supervisors.

            23.   Plaintiff was closely monitored by UCB’s managers and supervisors at all

   times.

            24.   Plaintiff followed procedures established by UCB and did exactly as he was

   instructed to do.
                                                   3
Case 0:20-cv-62022-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 7



           25.     Throughout Plaintiff’s employment, Defendant regularly required Plaintiff to

   work in excess of forty (40) hours per week.

           26.     Defendant paid Plaintiff an hourly rate of $12.00 per hour for each hour worked.

           27.     From October 2018 until April of 2020, Plaintiff regularly worked forty-five

   (45) or more hours per week for Defendant.

           28.     Defendant failed to pay Plaintiff full and proper overtime compensation for all

   hours worked over forty (40) per week during the above-noted time period, instead paying her

   nothing at all for such hours during many of her two-week pay periods.

           29.     Throughout her employment, Defendant ordered Plaintiff to complete tasks and

   meet deadlines that would force her, and other employees, to work more than forty (40) hours a

   week.

           30.     If Plaintiff failed to complete these mandatory tasks, her job and position were

   threatened.

           31.     Simultaneously, Defendant ordered Plaintiff to never clock in hours in excess of

   forty (40) in Defendant’s timekeeping system.

           32.     As a result, Plaintiff was forced to work “off the clock” to complete tasks required

   by Defendant.

           33.     When Plaintiff worked more than forty (40) hours in a given work week,

   Defendant failed to properly pay her for all overtime hours worked.

           34.     Plaintiff should have been compensated at the rate of one and one-half times

   Plaintiff’s regular rate for all hours that Plaintiff worked in excess of forty (40) hours per week,

   as required by the FLSA, throughout her employment.

           35.     Defendant violated Title 29 U.S.C. §207 in that:

           (a) Plaintiff worked in excess of forty (40) hours in one or more workweeks for her
                                                    4
Case 0:20-cv-62022-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 7



                period of employment with Defendant;

          (b) No payments or provisions for payment have been made by Defendant to properly

                compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s regular

                rate for all hours worked in excess of forty (40) hours per work week, as provided

                by the FLSA; and

          (c) Defendant failed to maintain proper time records as mandated by the FLSA.

          36.      Plaintiff estimates her FLSA damages to be as follows: 5 overtime hours worked

   per week for which she is owed her overtime rate of $18.00 per hour, totaling $90.00 owed per

   week X 78 weeks = $7,020.00 unliquidated, and $14,040.00 liquidated, plus attorney’s fees

   and costs incurred.

          37.      Prior to violating the FLSA, Defendant did not consult with an attorney to

   evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

   recovering payment for all overtime worked under the FLSA.

          38.      Prior to violating the FLSA, Defendant did not consult with the DOL to evaluate

   whether Plaintiff’s actual job duties and pay structure rendered her exempt from recovering

   payment for all overtime worked under the FLSA.

          39.      Prior to violating the FLSA, Defendant did not consult with an accountant to

   evaluate whether Plaintiff’s actual job duties and pay structure rendered her exempt from

   recovering payment for all overtime worked under the FLSA.

          40.      Based on the allegations in Paragraphs 37-39, above, Plaintiff is entitled to

   liquidated damages, as Defendant has no objective or subjective good faith belief that its pay

   practices were in compliance with the FLSA.

          41.      Plaintiff has retained the law firm of RICHARD CELLER LEGAL, P.A. to

   represent her in the litigation and has agreed to pay the firm a reasonable fee for its services.
                                                     5
Case 0:20-cv-62022-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 6 of 7



                                       COUNT I
                VIOLATION OF 29 U.S.C. §207 OVERTIME COMPENSATION

          42.     Plaintiff reincorporates and re-alleges paragraphs 1 through 41, above, as though

   set forth fully herein, and further alleges as follows:

          43.     Plaintiff is entitled to be paid time and one-half her regular rate of pay for each

   hour worked in excess of forty (40) per work week.

          44.     During Plaintiff’s employment with Defendant, Plaintiff regularly worked

   overtime hours, but was not paid full and proper time-and-one-half compensation for all hours

   worked.

          45.     Plaintiff was not an exempt employee as defined by the FLSA, and was instead

   an hourly-paid, non-exempt employee as defined by the FLSA.

          46.     As a result of Defendant’s intentional, willful, and unlawful acts in refusing to

   pay Plaintiff time and one half her regular rate of pay for each hour worked in excess of forty

   (40) per work week in one or more work weeks, Plaintiff has suffered damages in addition to

   incurring reasonable attorneys’ fees and costs.

          47.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is entitled to

   liquidated damages.

          WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor

   against Defendant, and that this Court:

                  a. Declare, pursuant to the FLSA that the acts and practices complained of

                      herein are in violation of the maximum hour provisions of the FLSA;

                  b. Award Plaintiff overtime compensation in the amount due to her for time
                     worked in excess of forty (40) hours per work week;

                  c. Award Plaintiff liquidated damages in an amount equal to the overtime

                      award;
                                                     6
Case 0:20-cv-62022-XXXX Document 1 Entered on FLSD Docket 10/05/2020 Page 7 of 7



               d. Award Plaintiff reasonable attorney’s fees and costs and expenses of the

                   litigation pursuant to 29 U.S.C. §216(b);

               e. Award Plaintiff pre-judgment interest; and order any other and further relief

                   that the Court deems just and proper.

                                        JURY DEMAND
        Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.

        DATED this 5th day of October, 2020.

                                       Respectfully Submitted,

                                       By: /s/Noah Storch
                                       Noah E. Storch, Esq.
                                       Florida Bar No. 0085476
                                       RICHARD CELLER LEGAL, P.A.
                                       10368 W. SR 84, Suite 103
                                       Davie, Florida 33324
                                       Telephone: (866) 344-9243
                                       Facsimile: (954) 337-2771
                                       E-mail: noah@floridaovertimelawyer.com

                                       Trial Counsel for Plaintiff




                                                  7
